871 F.2d 1229
AMERICANS DISABLED FOR ACCESSIBLE PUBLIC TRANSPORTATION (ADAPT) et al.v.James BURNLEY, in his capacity as Secretary of Transportation.
Nos. 88-1139, 88-1177/78.
United States Court of Appeals,Third Circuit.
April 19, 1989.

Present:  GIBBONS, Chief Judge, SEITZ, HIGGINBOTHAM, SLOVITER, BECKER, STAPLETON, MANSMANN, GREENBERG, HUTCHINSON, SCIRICA, COWEN and NYGAARD, Circuit Judges.

ORDER

1
A majority of the active judges having voted for rehearing in banc in the above appeal, it is


2
ORDERED that the Clerk of this court vacate the panel's opinion and judgment entered February 13, 1989,   and list the above case for rehearing before the court in banc at the convenience of the court.